EXHIBIT 10.15
 
AMENDMENT NO. 1 TO
THE PRENTISS PROPERTIES TRUST
SHARE PURCHASE PLAN
 
As of October 23, 2002
 
This Amendment by Prentiss Properties Trust to the Prentiss Properties Trust
Share Purchase Plan (the “Plan”), made pursuant to the right to amend reserved
in Article XIII of the Plan, amends and modifies the Plan as follows:
 

 
1.
 
The following shall be added to the end of Article III:

 
“Notwithstanding the above or anything in this Plan to the contrary, except as
provided in Article X, the Administrator shall not have the power to adjust the
price per share for Common Shares purchased on the exercise of an Option without
the consent of the Company’s shareholders.”
 

 
2.
 
In all other respects, the Plan shall remain unchanged and in full force and
effect.

 
IN WITNESS WHEREOF, the foregoing Amendment is hereby duly executed by the
corporate officer signing below on October 23, 2002.
 
PRENTISS PROPERTIES TRUST
 
 
/s/  Thomas F. August                                
By:  Thomas F. August
Its:  President and CEO